DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 13-15, 17-19, 21-23, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nam (US 2019/0068348, hereinafter Nam), in view of 3GPP paper “Enhancements to initial access procedure for NR-U” (R1-1902790 on 2/15/2019, hereinafter NTT) and in view of Zhang et al (US 2019/0306924, hereinafter Zhang).

Regarding clam 1, Nam discloses a method of receiving data by a user equipment (UE) in a wireless communication system the method comprising: receiving first information that indicates at least one synchronization signal/physical broadcast channel (SS/PBCH) block index for which SS/PBCH block transmission is configured (UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); 			receiving a physical downlink control channel (PDCCH) that schedules a physical downlink shared channel (PDSCH) and receiving the PDSCH based on the PDCCH (UE receives DCI via PDCCH that indicates a PDSCH, Para [0093]);								but does not disclose wherein, on an unlicensed band, (ii) the PDSCH is not received on any resource region overlapping with any the plurality of candidate SS/PBCH block indices, regardless of whether the any of the plurality of candidate SS/PBCH block indices are used for the SS/PBCH block transmission nor the receiving the PDSCH is also based on the first information.  NTT discloses NR-U, unlicensed band, section 1, UE performs rate matching around all candidate SS/PBCH block resources even if a candidate block resource is available for PDSCH, section 2.2, SSB index includes number of candidate positions, Section 2.1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by NTT in the system of Nam in order to utilize the spectrum of the unlicensed band and enhance initial access procedures for the unlicensed band;							nor discloses wherein whether a candidate SS/PBCH block index is used for the SS/PBCH block transmission depends on a result of a Listen-Before-Talk (LBT) for performing a channel access procedure (CAP) on the unlicensed band.  NTT discloses position of actually transmitted SS/PBCH block would change in different periods due to different LBT results, Section 2.2, SS/PBCH can be dropped due to LBT failure, Section 2.1;						nor discloses (i) each SS/PBCH block index indicated by the first information is in Quasi-Co-located (QCL) relationship with a plurality of candidate SS/PBCH block indices.  Zhang discloses different SSBs can be QCLed, Para [0224], group of SSB indexes are QCLed, Para [0229], and one example is SSB index 0, 1 and 2 are QCLed, Para [0231], therefore a plurality of SS/PBCH block indexes can be in a QCL relationship.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Zhang in the system of Nam and NTT in order to further enhance operations in the licensed and unlicensed band such as addressing interference aware beam reporting, secondary beam failure recovery and synchronization signal block quasi-co-location indications.
Regarding claims 2, 6, 10, 14, 18 and 22, Nam discloses the method/UE/apparatus according to claim 1/5/9/13/17/21, wherein based on the resource allocation of the PDSCH not overlapping with the SS/PBCH block transmission, the PDSCH is received in all allocated resource region (UE does not receive PDSCH in the REs that overlap with the REs corresponding to the SS/PBCH blocks, Para [0089], if the PDSCH does not overlap with SS/PBCH then the UE will receive the PDSCH),
Regarding claims 3, 7, 11, 15, 19 and 23, Nam discloses the method/UE/apparatus according to claim 1/5/9/13/17/21, but not wherein an SS/PBCH block is actually transmitted only in a part of the plurality of candidate SS/PBCH blocks corresponding to each SS/PBCH block index.  NTT discloses candidate SS/PBCH block resources can be available for PDSCH, meaning not every candidate is transmitted, Section 2.2.
Regarding claim 5, Nam discloses a user equipment (UE, Fig. 3) used in a wireless communication system, the UE comprising: at least one processor (processor, Fig. 3); and at least one computer memory (memory, Fig. 3) operably coupled to the at least one processor and, when executed, causing the at least one processor to perform operations, wherein the operations include: receiving first information related with Synchronization Signal/Physical broadcast channel (SS/PBCH) block position, wherein the first information is used to indicate at least one SS/PBCH block index (UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); 						receiving a physical downlink control channel (PDCCH) that schedules a physical downlink shared channel (PDSCH) and receiving the PDSCH based on the PDCCH (UE receives DCI via PDCCH that indicates a PDSCH, Para [0093]);								but does not disclose wherein, on an unlicensed band, the PDSCH is not received on any resource region overlapping with any of candidate SS/PBCH block positions corresponding to the at least one SS/PBCH index, regardless of whether the any of the candidate SS/PBCH block positions are used for the SS/PBCH block transmission nor the receiving the PDSCH is also based on the SS/PBCH block positions.  NTT discloses NR-U, unlicensed band, section 1, UE performs rate matching around all candidate SS/PBCH block resources even if a candidate block resource is available for PDSCH, section 2.2, SSB index includes number of candidate positions, Section 2.1;													nor discloses wherein whether a candidate SS/PBCH block position is used for the SS/PBCH block transmission depends on a result of a Listen-Before-Talk (LBT) for performing a channel access procedure (CAP) on the unlicensed band.  NTT discloses position of actually transmitted SS/PBCH block would change in different periods due to different LBT results, Section 2.2, SS/PBCH can be dropped due to LBT failure, Section 2.1;						nor discloses (i) each SS/PBCH block index indicated by the first information is in Quasi-Co-located (QCL) relationship with a plurality of candidate SS/PBCH block indices.  Zhang discloses different SSBs can be QCLed, Para [0224], group of SSB indexes are QCLed, Para [0229], and example is SSB index 0, 1 and 2 are QCLed, Para [0231], therefore a plurality of SS/PBCH block indexes can be in a QCL relationship.
Regarding claim 9, Nam discloses an apparatus for a user equipment (UE, Fig. 3), comprising: at least one processor (processor, Fig. 3); and at least one computer memory (memory, Fig. 3) operably coupled to the at least one processor and, when executed, causing the at least one processor to perform operations, wherein the operations include: receiving first information related with Synchronization Signal/Physical broadcast channel (SS/PBCH) block position, wherein the first information is used to indicate at least one SS/PBCH block index (UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); receiving a physical downlink control channel (PDCCH) that schedules a physical downlink shared channel (PDSCH) and receiving the PDSCH based on the PDCCH (UE receives DCI via PDCCH that indicates a PDSCH, Para [0093]);						but does not disclose wherein, on an unlicensed band, the PDSCH is not received on any resource region overlapping with any of candidate SS/PBCH block positions corresponding to the at least one SS/PBCH index, regardless of whether the any of the candidate SS/PBCH block positions are used for the SS/PBCH block transmission nor the receiving the PDSCH is also based on the SS/PBCH block positions.  NTT discloses NR-U, unlicensed band, section 1, UE performs rate matching around all candidate SS/PBCH block resources even if a candidate block resource is available for PDSCH, section 2.2, SSB index includes number of candidate positions, Section 2.1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by NTT in the system of Nam in order to utilize the spectrum of the unlicensed band and enhance initial access procedures for the unlicensed band;			nor discloses wherein whether a candidate SS/PBCH block position is used for the SS/PBCH block transmission depends on a result of a Listen-Before-Talk (LBT) for performing a channel access procedure (CAP) on the unlicensed band.  NTT discloses position of actually transmitted SS/PBCH block would change in different periods due to different LBT results, Section 2.2, SS/PBCH can be dropped due to LBT failure, Section 2.1;						nor discloses (i) each SS/PBCH block index indicated by the first information is in Quasi-Co-located (QCL) relationship with a plurality of candidate SS/PBCH block indices.  Zhang discloses different SSBs can be QCLed, Para [0224], group of SSB indexes are QCLed, Para [0229], and example is SSB index 0, 1 and 2 are QCLed, Para [0231], therefore a plurality of SS/PBCH block indexes can be in a QCL relationship.
Regarding claim 13, Nam discloses a method of transmitting data by a base station (BS) in a wireless communication system, the method comprising: transmitting first information related with Synchronization Signal/Physical broadcast channel (SS/PBCH) block position, wherein the first information is used to indicate at least one SS/PBCH block index (UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); 										and performing a procedure for transmitting a Physical Downlink Shared Channel (PDSCH) and transmitting the PDSCH based on the PDCCH (UE receives DCI via PDCCH that indicates a PDSCH, Para [0093]);										but does not disclose wherein, on an unlicensed band, the PDSCH is not received on any resource region overlapping with any of candidate SS/PBCH block positions corresponding to the at least one SS/PBCH index, regardless of whether the any of the candidate SS/PBCH block positions are used for the SS/PBCH block transmission nor the receiving the PDSCH is also based on the SS/PBCH block positions.  NTT discloses NR-U, unlicensed band, section 1, UE performs rate matching around all candidate SS/PBCH block resources even if a candidate block resource is available for PDSCH, section 2.2, SSB index includes number of candidate positions, Section 2.1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by NTT in the system of Nam in order to utilize the spectrum of the unlicensed band and enhance initial access procedures for the unlicensed band;			nor discloses wherein whether a candidate SS/PBCH block position is used for the SS/PBCH block transmission depends on a result of a Listen-Before-Talk (LBT) for performing a channel access procedure (CAP) on the unlicensed band.  NTT discloses position of actually transmitted SS/PBCH block would change in different periods due to different LBT results, Section 2.2, SS/PBCH can be dropped due to LBT failure, Section 2.1;						nor discloses (i) each SS/PBCH block index indicated by the first information is in Quasi-Co-located (QCL) relationship with a plurality of candidate SS/PBCH block indices.  Zhang discloses different SSBs can be QCLed, Para [0224], group of SSB indexes are QCLed, Para [0229], and example is SSB index 0, 1 and 2 are QCLed, Para [0231], therefore a plurality of SS/PBCH block indexes can be in a QCL relationship.
Regarding claim 17, Nam discloses a base station (BS, Fig. 2) in a wireless communication system, the BS comprising: at least one RF unit, at least one processor, at least one computer memory coupled to processor and storing instructions (RF transceiver, processor and memory, Fig. 2), control the BS to perform operations comprising: transmitting first information related with Synchronization Signal/Physical broadcast channel (SS/PBCH) block position, wherein the first information is used to indicate at least one SS/PBCH block index (UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); 										and performing a procedure for transmitting a Physical Downlink Shared Channel (PDSCH) and transmitting the PDSCH based on the PDCCH (UE receives DCI via PDCCH that indicates a PDSCH, Para [0093]);										but does not disclose wherein, on an unlicensed band, the PDSCH is not received on any resource region overlapping with any of candidate SS/PBCH block positions corresponding to the at least one SS/PBCH index, regardless of whether the any of the candidate SS/PBCH block positions are used for the SS/PBCH block transmission nor the receiving the PDSCH is also based on the SS/PBCH block positions.  NTT discloses NR-U, unlicensed band, section 1, UE performs rate matching around all candidate SS/PBCH block resources even if a candidate block resource is available for PDSCH, section 2.2, SSB index includes number of candidate positions, Section 2.1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by NTT in the system of Nam in order to utilize the spectrum of the unlicensed band and enhance initial access procedures for the unlicensed band;			nor discloses wherein whether a candidate SS/PBCH block position is used for the SS/PBCH block transmission depends on a result of a Listen-Before-Talk (LBT) for performing a channel access procedure (CAP) on the unlicensed band.  NTT discloses position of actually transmitted SS/PBCH block would change in different periods due to different LBT results, Section 2.2, SS/PBCH can be dropped due to LBT failure, Section 2.1;						nor discloses (i) each SS/PBCH block index indicated by the first information is in Quasi-Co-located (QCL) relationship with a plurality of candidate SS/PBCH block indices.  Zhang discloses different SSBs can be QCLed, Para [0224], group of SSB indexes are QCLed, Para [0229], and example is SSB index 0, 1 and 2 are QCLed, Para [0231], therefore a plurality of SS/PBCH block indexes can be in a QCL relationship.
Regarding claim 21, Nam discloses an apparatus for a base station (BS, Fig. 2), the apparatus comprising: at least one processor, at least one computer memory coupled to processor and storing instructions (RF transceiver, processor and memory, Fig. 2), control the BS to perform operations comprising: transmitting first information related with Synchronization Signal/Physical broadcast channel (SS/PBCH) block position, wherein the first information is used to indicate at least one SS/PBCH block index (UE can receive RMSI which contains indication of SS burst set composition, Para [0094], UE can receive SIB1 comprising SS/PBCH block indexes, Para [0119] or higher layer signaling indicating the SS/PBCH block indexes, Para [0120]); 			and performing a procedure for transmitting a Physical Downlink Shared Channel (PDSCH) (UE receives DCI via PDCCH indicating PDSCH, Para [0093], UE receives PDSCH, Para [0089]), transmitting the PDSCH based on the PDCCH (UE receives DCI via PDCCH that indicates a PDSCH, Para [0093]);										but does not disclose wherein, on an unlicensed band, the PDSCH is not received on any resource region overlapping with any of candidate SS/PBCH block positions corresponding to the at least one SS/PBCH index, regardless of whether the any of the candidate SS/PBCH block positions are used for the SS/PBCH block transmission nor the receiving the PDSCH is also based on the SS/PBCH block positions.  NTT discloses NR-U, unlicensed band, section 1, UE performs rate matching around all candidate SS/PBCH block resources even if a candidate block resource is available for PDSCH, section 2.2, SSB index includes number of candidate positions, Section 2.1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by NTT in the system of Nam in order to utilize the spectrum of the unlicensed band and enhance initial access procedures for the unlicensed band;			nor discloses wherein whether a candidate SS/PBCH block position is used for the SS/PBCH block transmission depends on a result of a Listen-Before-Talk (LBT) for performing a channel access procedure (CAP) on the unlicensed band.  NTT discloses position of actually transmitted SS/PBCH block would change in different periods due to different LBT results, Section 2.2, SS/PBCH can be dropped due to LBT failure, Section 2.1;						nor discloses (i) each SS/PBCH block index indicated by the first information is in Quasi-Co-located (QCL) relationship with a plurality of candidate SS/PBCH block indices.  Zhang discloses different SSBs can be QCLed, Para [0224], group of SSB indexes are QCLed, Para [0229], and example is SSB index 0, 1 and 2 are QCLed, Para [0231], therefore a plurality of SS/PBCH block indexes can be in a QCL relationship.
Regarding claim 25, Nam discloses the method of claim 1, but not wherein based on a failure of the LBT for performing the CAP on the unlicensed band: a candidate SS/PBCH block position is not used for the SS/PBCH block transmission.  NTT discloses transmitting SS/PBCH based on LBT results, Section 2.2, in this case a failed LBT and unused candidates can be used for PDSCH in Alt2, Section 2.2.
Regarding claim 26, Nam discloses the method of claim 1, but not wherein based on a success of the LBT for performing the CAP on the unlicensed band: a candidate SS/PBCH block position is used for the SS/PBCH block transmission.  NTT discloses transmitting SS/PBCH based on LBT results, Section 2.2, in this case a successful LBT and PDSCH is rate match around the candidates in Alt1, Section 2.2.


Response to Arguments
Applicant's arguments filed 4/6/2022 have been fully considered but they are not persuasive.  Applicant amends the limitations in the independent claims and argues the references do not disclose the amended limitations.  Applicant states a plurality of candidate SS/PBCH block indices are in a QCL relationship with a particular SS/PBCH block index.  Applicant argues Nam discloses SSBs with the same index are assumed to be QCL’ed and NTT discloses a UE may assume a QCL relation between SS/PBCH blocks with the same PBCH DMRS sequences.  In response, these arguments are moot as the new Zhang reference teaches an SS block index is in a QCL relationship with other (i.e. candidate) SS block indexes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461